Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Montaignac (FR 2 840 170) in view of Merwarth (US 4,398,455).
	Montaignac discloses a cart for transporting stacked items comprising:
a base 5 defining:
a horizontal support surface 21, 21,
a slot extending completely through a horizontal support surface from a first edge of a base to a center of a base, and
casters 23, e.g. wheels, mounted to a base opposite a horizontal support surface; 
a push handle (FIG. 4, connected to uprights 24 at rear of base 5) connected to a base; and
two(2) bracing surfaces 25, e.g. spacers. 
De Montaignac does not disclose a slot extending completely through a horizontal support surface from a first edge of a base to a center of a base or a plurality of lobe openings extending through a horizontal support surface and connecting to a slot.
With respect to FIG. 1A (reproduced below) Merwarth discloses a base defining:
a horizontal support surface 292,
a slot extending completely through a horizontal support surface from a first edge of a base to a center of a base, and
a plurality of lobe openings extending through a horizontal support surface and connecting to a slot.
[AltContent: textbox (Slot)]
    PNG
    media_image1.png
    200
    352
    media_image1.png
    Greyscale


[AltContent: textbox (Four(4) lobe openings extend from slot.)]

	And, wherein a slot and lobe openings are configured to permit passage of a lift paddle 158 that includes lobes at positions that correspond to positions of lobe openings, and wherein a slot is configured to permit passage of a lift arm through a horizontal support surface from a first edge of the base to a center of a base. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of De Montaignac to include a slot extending completely through a horizontal support surface from a first edge of a base to a center of a base, and a plurality of lobe openings extending through a horizontal support surface and connecting to a slot, a slot and lobe openings that permits passage of a lift paddle, as taught by Merwarth, thereby allowing a stacking operation flexibility in height of stack to be completed and ultimately transferred to downstream operations, e.g. bigger stacks when higher throughput is required and smaller stacks when lower throughput is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 11 & 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 16 & 20 of U.S. Patent No. 10,654,504. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the related patent (that are not recited in the instant claims) obvious.  Elements recited in the instant claims (but not recited in the claims of the related patent) are addressed by the art rejection(s) set forth above. For example, claim 1 of the instant application compared to claim 1 of the patent:
Instant Application
1. A cart for transporting stacked items, the cart comprising: 
a base defining: 
a horizontal support surface, 
a slot extending completely through the horizontal support surface from a first edge of the base to a center of the base, and 
a plurality of lobe openings extending through the horizontal support surface and connecting to the slot; 

a push handle connected to the base. 
Patent
1. A cart for transporting stacked items, the cart comprising: 
a base defining: 
a horizontal support surface, 
a slot extending through the horizontal support surface from a first edge of the base to a center of the base, and 
a plurality of lobe openings extending through the horizontal support surface and connecting to the slot; 
a plurality of wheels mounted to the base opposite the horizontal support surface; and 
a push handle extending upwardly from the horizontal support surface; 
wherein the base comprises: 
a planar member, the horizontal support surface, the slot, and the plurality of lobe opening being defined by the planar member, the planar member having a bottom surface opposite the horizontal support surface; and 
a frame member mounted to the bottom surface, the plurality of wheels being mounted to the frame member, a portion of the frame member closest to the first edge being offset from the bottom surface to a greater extent than a remainder of the frame member; 

	As is plainly obvious the claims are nearly identical but-for removal of the highlighted limitations from the patent. A comparison of claims 11 & 17 of the instant application reveals similar differences to the claims in the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GREGORY W ADAMS/Primary Examiner, Art Unit 3652